 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (“Agreement”) is made as of the effective date designated
below (“Effective Date”), by and between Care Clinic, Inc., a Delaware
corporation, (“Employer”) and the undersigned individual (“Employee”). Arcadia
Resources, Inc. (“KAD”), a Nevada corporation and parent of Employer, joins in
the execution of this Agreement solely for purposes of Section 3(I) herein.
Recitals
     Subject to the terms of this Agreement, Employer desires to employ, or
continue the employment of, Employee in the position(s) set forth herein, and
Employee desires to accept such employment.
     NOW, THEREFORE, in consideration of the recitals and covenants herein and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:
     1. Employment. Beginning on the Effective Date, Employer agrees to employ,
or to continue the employment of, Employee and Employee hereby accepts such
employment, subject to and contingent on the terms specified herein.
     2. Duties and Responsibilities. Employee shall serve in the position(s)
designated below on a full-time basis and shall report to Employer’s President
and CEO. Employer may hereafter change Employee’s reporting relationships upon
obtaining Employee’s written consent which shall not be unreasonably withheld.
Employee shall perform such duties and responsibilities as are consistent with
and required by such position(s) held by Employee and/or assigned by Employer
and subject to Employer’s policies and procedures applicable to its employees
generally. Employee agrees to use Employee’s best efforts to perform any and all
such duties and responsibilities necessary or appropriate to perform the
functions of such position(s). Employee shall have the right to determine the
location at which such employment services will be provided. While employed by
Employer, Employee agrees not to work for any other business or enterprise,
whether as an employee, agent, independent contractor or in any other capacity
whatsoever. For purposes of this Agreement, all matters requiring or permitting
the agreement, consent, or other determination or action of Employer shall be
made by Employer’s Board of Directors or Employer’s Chairman of the Board.
     3. Compensation and Benefits. Employer agrees to pay and provide Employee,
and Employee agrees to accept in full consideration for Employee’s services to
Employer, the following:
     A. Salary. An annual base salary in the amount designated below (“Annual
Base Salary”), less applicable withholdings, payable in accordance with the
normal payroll practices of Employer. Employee’s Annual Base Salary may be
increased by Employer from time to time in the discretion of Employer’s Board of
Directors and will be subject to annual review by the Board of Directors.

 



--------------------------------------------------------------------------------



 



     B. Vacation and Sick Time. Employee shall be entitled to take three
(3) weeks paid vacation during the first year of employment and four (4) weeks
of paid vacation annually during the second and subsequent years of employment,
plus a limited amount of paid time off for sickness, disability, or other
personal reasons in accordance with the Employer’s general time-off policies in
effect from time to time for its employees. There is no cash payment for unused
vacation and other unused paid time off benefits. Unused vacation and other
unused paid time off benefits do not carry over from year to year.
     C. Fringe Benefits/Retirement Plan. Employee shall be entitled to health
care benefits, and additionally to participate in such additional fringe
benefits and qualified retirement plans and other plans offered by Employer to
its employees generally from time to time, in accordance with Employer’s
eligibility and participation provisions of such plans.
     D. Expense Reimbursement. The Employer shall reimburse Employee all
reasonable out-of-pocket expenses incurred by Employee in connection with the
performance of duties hereunder and upon Employee’s submission of such receipts
and records as Employer requires to evidence such expenses.
     E. Annual Bonus. Employer’s Board of Director’s, in its discretion, will
establish an annual Employee bonus compensation plan.
     F. [Intentionally Omitted]
     G. D& O Insurance. During the term of Employee’s employment and for a
period of three years thereafter, Employer shall at all times keep in place a
directors and officers’ liability insurance policy (or policies).
     H. Indemnification. The Employer agrees that (i) if the Employee is made a
party, or is threatened to be made a party, to any proceeding by reason of the
fact that he is or was a director, officer, employee, agent or representative of
the Employer or was serving at the request of Employer as a director, officer,
employee, agent or representative of another person or entity or (ii) if any
claim is made, or threatened to be made, that arises out of or relates to the
Employee’s service in any of the foregoing capacities, then the Employee shall
promptly be indemnified and held harmless by the Employer to the fullest extent
legally permitted or authorized by the Employers’ certificate of incorporation,
bylaws or board of directors resolutions or, if greater, by the laws of the
State of Florida, against any and all costs, expenses, liabilities and losses
(including without limitation, attorney’s fees, judgments, interest, expenses of
investigation, penalties, fines, and amounts paid or to be paid in settlement)
incurred or suffered by the Employee in connection herewith, if the Employee
acted in good faith and in a manner he or she reasonably believed to be in, or
not opposed to, the best interests of the Employer and, with respect to any
criminal action or proceeding, had no reasonable cause to believe the Employee’s
conduct was unlawful, and such indemnification shall continue as to the Employee
even if the Employee has ceased to be a director, officer, employee, agent, or
representative of the Employer or any other person or entity and shall inure to
the benefit

 



--------------------------------------------------------------------------------



 



of the Employers heirs, executors and administrators. Employer shall advance to
the Employee all costs and expenses reasonably incurred by the Employee in
connection with a proceeding or claim within fifteen (15) days after receiving
written notice of such costs and expenses and requesting such an advance. Such
notice shall include an undertaking by the Employee to repay the amount advanced
if the Employee is ultimately determined not to be entitled to indemnification
against such costs and expenses. For the purposes of this Agreement,
“proceeding” shall mean any threatened or actual action, suit, or proceeding
(whether civil, criminal, administrative, investigative, appellate or other) and
“claim” shall mean any claim, demand, request, investigation, dispute,
controversy, threat, discovery request, or request for testimony or information.
Notwithstanding the foregoing, indemnification or advancement of expenses shall
not be made to or on behalf of the Employee, if a judgment or other final
adjudication establishes that Employee’s actions, or omissions to act, were
material to the cause of action so adjudicated and constitute:
(a) A violation of the criminal law, unless the Employee had reasonable cause to
believe Employee’s conduct was lawful or had no reasonable cause to believe
Employee’s conduct was unlawful;
(b) A transaction from which the Employee derived an improper personal benefit
within the scope of Section 831 of the Florida Business Corporation Act;
(c) A circumstance under which the liability provisions of Section 834 (unlawful
distributions) of the Florida Business Corporation Act are applicable; or
(d) Willful misconduct or a willful disregard for the best interests of the
Employer in a proceeding by or in the right of the Employer to procure a
judgment in its favor or in a proceeding by or in the right of a shareholder.
Notwithstanding anything in this Agreement to the contrary, Employee shall not
be entitled to the rights of indemnification provided in this Section 3(H) in
the event that Employee’s employment is terminated by Employer for cause
pursuant to Section 4(c)(i), 4(c)(ii) or 4(c)(iii) as a result of said event.
     I. Equity Compensation. KAD restricted shares of common stock (the “KAD
Restricted Shares”), and the Care Clinic, Inc. restricted shares of common stock
(the “CCI Restricted Shares”) as referenced herein are sometimes referred to
individually as a “Security” or collectively as the “Securities.” All Securities
shall be non-assessable and subject to the same rights, privileges, preferences
and distributions as the same class of Securities held by other holders. The
term “Issuer” shall mean Arcadia Resources, Inc. in the case of the KAD
Restricted Shares and shall mean Care Clinic, Inc. in the case of the CCI
Restricted Shares. The term “CCI Divestiture” shall mean the acquisition of the
beneficial ownership under the Securities Exchange Act of 1934 of 51% percent or
more of the voting securities of Care Clinic, Inc., from the shares of CCI
common stock held by KAD, or all or substantially all of CCI’s assets, by a
single person or entity or a group of affiliated persons or entities
unaffiliated with Arcadia Resources, Inc. or Care Clinic, Inc.

 



--------------------------------------------------------------------------------



 



  (1)   KAD Restricted Shares. Conditioned and contingent on compliance by
Employee with all terms and conditions specified in this Agreement, Employee
will be awarded 300,000 KAD Restricted Shares which are restricted as to
transferability and additionally subject to forfeiture in the event that
Employee is not employed by the Employer as of each vesting date (the “Vesting
Date”) in subsection (a), subject to subsections (b) and (c) below. Employee
will acquire rights as a shareholder in the KAD Restricted Shares upon each
Vesting Date. Vested Securities shall not be subject to forfeiture under any
circumstance or for any reason.

  a.   Vesting. Subject to acceleration or forfeiture as specified in section
(1) immediately above and subject to subsections (b) and (c) below, the
Employee’s KAD Restricted Shares shall vest in four (4) equal installments as
follows:

  (1)   25% of the Employee’s KAD Restricted Shares shall vest on April 1, 2007;
    (2)   An additional 25% of the Employee’s KAD Restricted Shares shall vest
on April 1, 2008;     (3)   An additional 25% of the Employee’s KAD Restricted
Shares shall vest on April 1, 2009; and     (4)   An additional 25% of the
Employee’s KAD Restricted Shares shall vest on April 1, 2010; on which date all
of the Employee’s KAD Restricted Shares shall be vested.

  b.   Accelerated Vesting. All of the Employee’s KAD Restricted Shares, other
than those forfeited, shall vest immediately upon the first to occur of (a) a
Change in Control, or (b) the CCI Divestiture, provided that Employee is
employed by Employer as of either such event.

  (2)   CCI Restricted Shares. Conditioned and contingent on compliance by
Employee with all terms and conditions specified in this Agreement, Employee
will be awarded or will be permitted to purchase 18,000 shares of shares of CCI
common stock which are restricted as to transferability and additionally subject
to forfeiture in the event that Employee is not employed by the Employer as of
each vesting date (the “Vesting Date”) in section (a) below. Employee will
acquire rights as a shareholder in the CCI Restricted Shares upon each Vesting
Date.

  a.   Vesting. Subject to forfeiture, the Employee’s CCI Restricted Shares
shall vest in two (2) equal installments as follows:

  (1)   50% of the Employee’s CCI Restricted Shares shall vest on September 1,
2007; and

 



--------------------------------------------------------------------------------



 



  (2)   An additional 50% of the Employee’s CCI Restricted Shares shall vest on
September 1, 2008, on which date all of the Employee’s CCI Restricted Shares
shall be vested.

  b.   Transferability Restriction and KAD Right of First Refusal. Prior to the
consummation of the CCI Divestiture, Employee agrees not to sell or otherwise
transfer any interest in any of the CCI Restricted Shares to any third party,
except as follows: (i) Employee shall first present the opportunity to KAD in
writing the (“Sale Notice”) and (ii) KAD, in its discretion, may elect to
purchase the CCI Restricted Shares on the same terms and conditions as presented
or, if KAD does not choose to purchase the CCI Restricted Shares, it shall give
its written consent to the proposed sale or other transfer within ten
(10) business days of receipt of the Sale Notice. Except as set forth herein,
Employee agrees not to sell or otherwise transfer any interest in any of the CCI
Restricted Shares to any third party prior to the consummation of the CCI
Divestiture. Notwithstanding the foregoing and subject to the other terms and
conditions of this Agreement, Employee may transfer Employee’s CCI Restricted
Shares, in the case of Employee’s death, by will or the laws of descent and
distribution or, during Employee’s lifetime, to Employee’s “family member” (as
defined in Form S-8) through gift or domestic relations order as permitted by
Form S-8 (as currently in effect or as it may be amended).     c.   Employee Put
Right. In the event the CCI Divestiture is not consummated by September 1, 2008
and provided that Employee is then and remains employed by CCI through the
closing date referenced below, and that the holders of a majority of the CCI
Restricted Shares held by the Employee Management Team then employed by Employer
has given KAD written notice obligating KAD to purchase all of their CCI
Restricted Shares at a price equal to the fair market value per share, as of the
last day of the fiscal quarter most recently ended before the date of Employee’s
notice, determined by an independent appraisal, Employee may also then give KAD
written notice to purchase all of Employee’s CCI Restricted Shares at the same
time for the same valuation. The appraiser shall be appointed by and mutually
acceptable to KAD and Employee, which acceptance shall not be unreasonably
withheld. KAD and Employee shall share equally in the cost of the appraisal and
hereby agree to be bound by the valuation determined thereby. At its election,
KAD may pay up to 50% of the purchase price in shares of KAD stock, with the
balance paid in cash at closing. KAD and Employee shall reasonably cooperate to
complete and close the sale and purchase within 120 days of the date of
Employee’s notice to KAD.

 



--------------------------------------------------------------------------------



 



  d.   Shareholding Position. KAD agrees that prior to consummation of the CCI
Divestiture, up to 1,000,000 shares of CCI common stock shall be authorized and
issued, with up to 110,000 shares being held by the Employee Management Team
including Employee and an additional 40,000 shares of CCI common stock being
reserved for future employees (collectively, the 150,000 CCI Restricted Shares
shall be known as the “Management CCI Restricted Shares”).

  (3)   Nature of Securities. All Management KAD Restricted Shares shall be
issued pursuant to the Arcadia Resources, Inc. 2006 Equity Compensation Plan or
other available plan contingent on and subject to approval by KAD’s shareholders
and listing on AMEX, and compliance with all terms and conditions specified
therein. KAD represents and warrants that the 2006 Equity Compensation Plan and
the Management KAD Restricted Shares to be issued thereunder are approved by the
KAD Board of Directors. KAD represents that it shall use its best efforts to
fully comply with all applicable AMEX rules and regulations relative to issuance
of the KAD Restricted Shares.     (4)   Change in Control. “Change of Control”
shall mean, for purposes of this Agreement, the occurrence of any of the
following: (i) reorganization, merger or consolidation with an unaffiliated
entity and in which KAD is not the surviving corporation, except as determined
otherwise by the KAD Board of Directors, (ii) a sale of all or substantially all
of the assets of KAD to another person unaffiliated with Arcadia Resources, Inc.
or Care Clinic, Inc., (iii) the acquisition of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of an aggregate of 25% or more of
the voting power of KAD’s outstanding voting securities by any single person or
group (as such term is used in Rule 13d-5 under the Exchange Act), unless such
acquisition was approved by the KAD Board of Directors prior to the consummation
thereof, or (iv) the appointment of a trustee in a Chapter 11 bankruptcy
proceeding involving KAD or the conversion of such a proceeding into a case
under Chapter 7.     (5)   Registration of Securities. Arcadia Resources, Inc.
agrees to file with the U.S. Securities and Exchange Commission a registration
statement within six months from the execution of this Agreement on form S-8 or
such other form as Arcadia may be eligible to register the award and resale of
the KAD Restricted Shares and to comply with the undertakings specified by the
Commission’s rules relative to the filing of post-effective amendments for such
registration form. Employee agrees that all sales and transfers of any interest
in the KAD Restricted Shares shall be made in compliance with applicable federal
and state law, this Agreement and KAD’s policies on insider trading in effect
from time to time applicable to employees of KAD and its subsidiaries which
shall not be arbitrarily applied and which generally prohibit trading ten
calendar days before the

 



--------------------------------------------------------------------------------



 



      end of a fiscal quarter through the first trading day after KAD’s earnings
release or as determined by KAD due to an individual’s possession of material,
non-public information. In the event that Employee seeks to sell, assign,
transfer or otherwise dispose of Securities on the basis of an exemption from
registration under the Securities Act of 1933, as amended, and under the
provisions of applicable state law, Employee shall provide to Arcadia, at
Employee’s cost, an opinion of Employee’s counsel reasonably acceptable to the
effect that the transaction is exempt from registration, and Arcadia shall issue
appropriate instructions to its transfer agent at no cost necessary to
effectuate the sale.     (6)   Adjustments Upon Changes in Capitalization. In
the event of changes in the outstanding securities of the Issuer by reason of
distributions, dividends, splits, reverse splits, recapitalizations, mergers,
consolidations, combinations or exchanges of units or shares, reorganizations,
or liquidations, the number of Securities to be issued pursuant to the KAD
Restricted Shares and the CCI Restricted Shares shall be correspondingly
adjusted, so that Employee’s proportionate interest in the Issuer, any successor
thereto, or in the cash, assets or other securities into which the Securities
are converted or exchanged, shall be maintained to the same extent, as near as
may be practicable, as immediately before the occurrence of any such event.
Furthermore, in the event of offerings of shares of common stock of CCI or any
other securities which shall be convertible into shares of common stock of CCI
for a purchase price up to Twenty ($20,000,000) Million Dollars, the number of
Employee’s CCI Restricted Shares shall be correspondingly adjusted, so that
Employee’s proportionate interest in the Issuer, any successor thereto, or in
the cash, assets or other securities into which the Securities are converted or
exchanged, shall be maintained to the same extent, as near as may be
practicable, as immediately before the occurrence of any such sale; provided,
however, that this provision shall not apply to subsequent offerings after the
Twenty ($20,000,000) Million Dollar threshold is reached; and further provided
that if the first such offering exceeds Twenty ($20,000,000) Million Dollars,
the preceding anti-dilution provision shall apply.     (7)   Non-Transferability
of the Securities. Subject to any express terms and conditions of this Agreement
to the contrary, the Securities shall not be transferable until each restriction
specified herein shall terminate. Notwithstanding the foregoing and subject to
the other terms and conditions of this Agreement, Employee may transfer
Employee’s Securities, in the case of Employee’s death, by will or the laws of
descent and distribution or, during Employee’s lifetime, to Employee’s “family
member” (as defined in Form S-8) through gift or domestic relations order as
permitted by Form S-8 (as currently in effect or as it may be amended). Upon the
vesting of the Securities pursuant to the Vesting Schedules herein, the Employee
shall be entitled to sell the Securities subject to and

 



--------------------------------------------------------------------------------



 



      in compliance with all applicable federal and state securities laws, the
terms of this Agreement and KAD’s policies on insider trading in effect from
time to time applicable to employees of KAD and its subsidiaries which shall not
be arbitrarily applied and which generally prohibit trading ten calendar days
before the end of a fiscal quarter through the first trading day after KAD’s
earnings release or as determined by KAD due to an individual’s possession of
material, non-public information.     (8)   Award Agreements. The KAD Restricted
Shares and the CCI Restricted Shares shall be evidenced by award agreements and
such other documents and terms as Employer shall require that are consistent
with the terms described in this Agreement.     (9)   Tax Obligations and
Withholdings. Employee shall be responsible for all tax obligations arising from
the Securities awarded hereunder. Employee shall cooperate as Employer deems
necessary for the withholding of taxes.

     4. Termination of Employment and Obligation Upon Termination of Employment.
Employee’s term of employment shall commence on the Effective Date and shall
continue until terminated as follows:
     A. Termination without Cause. Employer may terminate the Employee without
cause upon ten (10) business days written notice. If the Employer terminates
Employee’s employment without cause, Employer shall pay Employee the unpaid
Annual Base Salary and benefits earned and accrued, plus all unreimbursed
expenses through such date, plus the Employer shall pay, as severance, an amount
equal to (i) six (6) months of Employee’s Annual Base Salary at the rate in
effect on the date of termination, if employment terminates within one year of
the Effective Date of this Agreement, and (ii) an amount equal to twelve
(12) months of Employee’s Annual Base Salary at the rate in effect on the date
of termination, if employment terminates after the completion of one year from
the Effective Date of this Agreement or thereafter. Such severance amount, less
applicable withholdings, shall be paid over six (6) months if Employee is
terminated pursuant to Section 4A(i) or twelve (12) months if Employee is
terminated pursuant to Section 4A(ii), respectively, following the termination
of Employee’s employment in accordance with Employer’s normal payroll practices.
No interest shall be paid on the severance amounts set forth in this paragraph.
Termination without cause shall include a termination by the Employer due to the
failure of Employee to fully achieve all of any one or more, including any
subpart, of the applicable annual Management by Objectives (“MBO”) goals
specified in the Addendum (attached to this Agreement and incorporated herein by
this reference) or as the same may be amended in writing by Employer and
Employee.
     B. Termination Upon Death or Disability. Employee’s employment hereunder
shall terminate upon the death or disability of the Employee. For purposes of
this Agreement, “Disability” of the Employee will be deemed to have occurred
whenever the Employee has suffered physical or mental illness, injury, or
infirmity that prevents the Employee from performing, with or without reasonable
accommodation, the Employee’s

 



--------------------------------------------------------------------------------



 



essential job functions under this Agreement for a period of ninety
(90) consecutive days; provided that the ninety (90) day period shall be
available to Employee only once during any twenty-four month period. In the
event of a termination due to death or Disability, Employer shall be obligated
to pay Employee or Employee’s estate, the amount of any unpaid Annual Base
Salary earned and accrued through the date of termination, together with any
unreimbursed expenses.
     C. Termination For Cause. Employee’s employment may be terminated by the
Employer for cause upon written notice from the Employer specifying in detail
the particular events and circumstances upon which the Employer is relying in
terminating Employee’s employment for cause. The Employee shall have ten
(10) business days following receipt of the written notice to correct such
events and circumstances. In the event that Employee does not correct such
events and circumstances at the end of the ten (10) day notice period, he may be
terminated for cause, If the Employer terminates Employee for cause, it shall
only be obligated to pay Employee the amount of any unpaid Annual Base Salary
earned and accrued through the date of termination, together with any
unreimbursed expenses. For the purposes of this agreement “cause” means any of
the following:
     (i) The conviction by Employee of any crime involving moral turpitude;
     (ii) The conviction by Employee of, or pleading guilty or no contest to,
any crime, whether or not involving the Employer, constituting a felony in the
jurisdiction involved, which Employer, in its sole discretion, determines may
have an injurious effect on it;
     (iii) The Employee’s gross negligence, willful misconduct, insubordination,
or the willful and repeated failure or refusal to perform such duties as may be
properly delegated to Employee by Employer hereunder; or
     (iv) The Employee’s failure to act in the best interest of the Employer
consistent with Employee’s fiduciary duty as defined by law or the
non-performance of Employee’s duties provided such duties are normally
associated with Employee’s position and not violative of applicable laws;
provided, however, that termination hereunder for cause shall not include a
termination by the Employer due to Employee’s failure to fully achieve all of
any one or more, including any subpart, of the applicable annual MBO goals per
Section 4(A).
     D. Termination For Good Reason. Employee may terminate this Agreement for
“Good Reason” at any time by written notice to the Employer. “Good Reason” shall
be limited to the following circumstances: (i) a material breach of this
Agreement by the Employer which is not cured after ten days written notice to
the Employer, (ii) a reduction by the Employer in the base salary of Employee,
(iii) a dissolution or liquidation of the Employer; or (iv) failure to maintain
Employee in a position commensurate with that referred to in Section 2 of this
Agreement and/or changing Employee’s title as set forth in “Employee Specific
Information” of this Agreement without Employee’s written consent which shall
not be unreasonably

 



--------------------------------------------------------------------------------



 



withheld. In the event that the Employee terminates this Agreement for Good
Reason, Employee shall be entitled to receive the severance payments set forth
in Section 4A.
     E. Resignation by the Employee. The Employee may resign at any time upon
thirty (30) days written notice. In the event of a resignation by the Employee,
the Employer shall only be obligated to pay Employee the amount of any unpaid
Annual Base Salary earned and accrued through the date of termination, together
with any unreimbursed expenses.
     F. No Further Obligations. Upon the termination of Employee’s employment,
Employer shall have no further liability or obligation whatsoever to Employee or
Employee’s personal representative, estate, heirs, beneficiaries, or any other
person claiming by, under or through Employee, except as stated in such
Sections.
     5. [Intentionally Omitted].
     6. Inventions. If any at time during the term of Employee’s employment,
Employee shall, either alone or with others, make, devise, create, invent or
discover any inventions, improvements, modifications, developments, ideas,
products, property, formulas, know-how, designs, models, processes, prototypes,
sketches, drawings, plans or other matters whatsoever (whether or not capable of
being protected by letters of patent, registration, copyright, registered
trademark, service marks or other protection) which, in any manner, relate to,
arise out of, or are in connection with the present or future business prospects
or activities of Employer relative to the medical clinic business conducted by
Employer including retail store walk-in clinics, corporate relationships, and
strategic alliances with health systems, providers and others (collectively
“Inventions”), all such Inventions shall immediately be and remain the sole and
exclusive property of Employer and Employee shall immediately and confidentially
communicate a description of the Invention to Employer and to no other party at
any time, and if Employer so desires, Employee shall execute all documents and
instruments and do all things as may be requested by Employer in order to
forever vest all right, title and interest in such Invention solely in Employer
and to obtain such letters of patent, copyrights, registrations or other
protections as Employer may, from time to time, desire.
     7. Confidentiality. Employee acknowledges and agrees that at all times
during and following the termination of employment with Employer under any
circumstances, Employee shall not use or disclose (i) any information, knowledge
or data relating in any way to the business, financial condition, sales, public
and private sources of financing, sales, customers, operations, suppliers,
products, services, Inventions, business relationships, manufacturing,
technologies or services of Employer, or (ii) any other proprietary or
confidential information, knowledge, data or details of the past, present or
future business affairs or practices of Employer (items (i) and (ii) are
hereafter referred to as “Confidential Information”), except Employee may use
any such Confidential Information provided to Employee as necessary solely
during the term of Employee’s employment for the sole purpose of carrying out
Employee’s duties hereunder for Employer’s benefit provided Employee takes
adequate measures to protect the confidentiality thereof. Employee covenants and
agrees that (i) the use and disclosure restrictions applicable to Confidential
Information shall also apply to all documents or other materials containing any

 



--------------------------------------------------------------------------------



 



Confidential Information (“Confidential Materials”), (ii) all Confidential
Materials are and shall remain at all times the sole exclusive property of
Employer and (iii) upon termination of employment, Employee shall promptly
return all Confidential Materials, and all copies and extracts thereof, to
Employer and at no time shall any Confidential Materials be used, copied,
published, circulated or disclosed, in any manner whatsoever, except as
specifically authorized herein other otherwise in writing by Employer. The term
“Confidential Information” does not include information which (i) is or becomes
generally available to the public other than by breach of this provision,
(ii) the Employee learns from a third party who is not under an obligation of
confidence to the Employer or a client of the Employer, or (iii) that the
Employer becomes legally obligated to disclose.
     8. Covenant-Not-To-Compete. Employee covenants and agrees that during the
term of employment and for the two (2) year period following the resignation by
Employee or termination of employment for cause or the one (1) year period
following a termination without cause, due to disability, or for good reason
(the “Restricted Period”), Employee shall not, within the greater of any State
or Territory of the United States or a 50 mile radius of any location of the
Employer or its affiliates at which Employee worked or for which Employee had
managerial or other executive responsibility while employed by Employer
(collectively the “Restricted Area”), in any manner, directly or indirectly,
through intermediaries or other persons or entities, either as owner,
shareholder, director, officer, manager, member, agent, consultant, creditor,
representative, investor, partner, employee, or on behalf of any other person or
entity, or in any other capacity whatsoever (excepting Employee’s passive
ownership of less than 5% of the securities of a publicly traded entity)
(i) engage in, assist, provide capital, services, advice or information to, or
in any manner whatsoever become associated with any business or enterprise that
offers products or services competitive with any business conducted by the
Employer or its affiliates, (ii) contact for any business purpose, solicit or
attempt to solicit any supplier, customer, agent, representative or employee of
Employer or its affiliates, or otherwise interfere with or attempt in any manner
to disrupt any relationship or agreement between Employer or its affiliates and
any of its customers, employees, agents, representatives or others doing
business with Employer or its affiliates, or (iii) compete with Employer or its
affiliates (“Restricted Activities”), provided that during the Restricted
Period, nothing herein shall prohibit Employee from engaging in any aspect of
pharmacy business including specialty, mail service, retail, benefits
administration and the like. Employee agrees that any Restricted Activities
outside the Restricted Area with respect to or directly or indirectly relating
to any portion of the Restricted Area shall be deemed conducted within the
Restricted Area and prohibited hereby. As used herein, “affiliates” shall
include Employer’s affiliated agencies and direct or indirect subsidiaries or
other business ventures, and shall further include Arcadia Resources, Inc.
(“Arcadia”), its subsidiaries and affiliated agencies thereof, provided that the
“business” of Arcadia, its subsidiaries and affiliated agencies thereof shall be
understood to mean the business of such entities as conducted as of the date of
this Agreement. It is further agreed that the “business” of Employer shall be
understood to mean and include Employer’s business relative to medical clinics
in various settings including retail store, corporate relationships, and
strategic alliances with health systems and other providers, and such other
businesses as Employer establishes through the Term of employment. Employee
acknowledges and agrees that the legal consideration for Employee’s agreement to
Sections 6, 7, 8 and 9 of this Agreement include Employee’s initial or continued
employment hereunder, any equity compensation which Employer agrees to award or
cause to be awarded to Employee, and Employer’s agreement to

 



--------------------------------------------------------------------------------



 



pay severance compensation in the circumstances described herein, and that
Sections 6, 7, 8 and 9 of this Agreement shall be enforceable by Employer’s
successors and assigns.
     9. Enforceability. Employee expressly agrees and acknowledges that a loss
arising from a breach of any provision under Sections 6, 7, and 8 may not be
reasonably and equitably compensated by money damages. Therefore, Employee
agrees that in a case of any such breach, Employer shall be entitled to
injunctive and/or other extraordinary relief in order to prevent Employee from
engaging in any of the foregoing prohibited activities, which relief shall be
cumulative and in addition to any and all other additional remedies to which
Employer may be entitled to at law or equity. In the event that any court of
competent jurisdiction shall determine that any part or all of the provisions of
Sections 6, 7, and 8 are unenforceable or invalid due to the scope of the
activities restrained, the geographical extent of the restraints imposed, the
duration of the restraints imposed, or otherwise, the parties hereby expressly
intend, agree and stipulate that under such circumstances, the provisions of
Sections 6, 7, and 8 shall be enforceable to the fullest extent and scope
permitted by law and that the parties shall be bound by any judicial
modifications to the provisions therein which said court of competent
jurisdiction may make in order to carry out the intentions of the parties as
provided herein.
     10. Governing Law and Arbitration. This Agreement and all disputes arising
out of Employee’s employment shall be governed by and construed in accordance
with the laws of the State of Florida, notwithstanding the fact that either
party hereto is or may hereafter become domiciled or located in a different
state. Any dispute, controversy or claim arising out of or relating to this
Agreement or Employee’s employment, whether arising in contract, tort or
otherwise, including all claims assertable under any federal or state law
prohibiting discrimination in employment, shall be resolved at arbitration in
accordance with the rules of the American Arbitration Association, except for
any equitable or injunctive relief sought by Employer under this Agreement and
any claims for workers’ compensation benefits or compensation and any claims for
unemployment compensation benefits. There shall be a single, neutral arbitrator.
The arbitration shall be held at a location within Collier County, Florida, and
Employer agrees to pay Employee’s reasonable travel expenses incurred in
connection therewith. The parties hereto agree that any arbitration award
rendered on any claim submitted to arbitration shall be final and binding upon
the parties and not subject to appeal and that judgment may be entered upon any
arbitration award by any circuit court located in Florida or by any other court
of competent jurisdiction. The parties hereto agree that the expenses of any
arbitration (including the administrative charges of the American Arbitration
Association, as well as the fees and expenses paid to the arbitrator selected to
hear the case) shall be borne equally by the parties to the proceeding, provided
that each party shall bear its own attorneys fees and cost of its own experts,
evidence and the like. Employee acknowledges and agrees that by making this
agreement to submit all claims to binding arbitration, Employee hereby waives
the right to litigate in a court of law, and to trial by jury if applicable, all
claims against Employer, including all claims assertable under any federal or
state law prohibiting discrimination in employment, except for any claims for
workers’ compensation benefits or compensation and any claims for unemployment
compensation benefits. Notice of the demand for arbitration relating to any
dispute or claim related to or alleged to have arisen during the Term of
employment shall be given in writing to the other party to this Agreement no
later than the expiration of six (6) months following the expiration or
termination of the Term, and as to all other disputes or claims within six
(6) months from the date the party asserting the claim should reasonably have
been

 



--------------------------------------------------------------------------------



 



aware of the same but in no event later than the period specified by the
applicable statute of limitations period. The failure to give such notice shall
operate to then bar any action, liability and damages arising from or related to
such alleged dispute or claim, with the same force and effect as if the
applicable statute of limitations had expired.
     11. Waiver of Breach. The waiver of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach. Each and every right, remedy and power hereby granted to any party
hereto or allowed it by law shall be cumulative and not exclusive of any other.
     12. Severability. If any of the provisions of this Agreement or the
application thereof to any party under any circumstances is adjudicated to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision of this Agreement or the application thereof.
     13. Interpretation of Agreement. Where appropriate in this Agreement, words
used in the singular shall include the plural, and words used in the masculine
shall include the feminine and neuter. All headings that are used in this
Agreement are for the convenience of the reader only and shall not be used to
limit or construe any of the provisions hereof.
     14. Survival of Provisions. The obligations of Employee under Sections 6,
7, 8 and 9 of this Agreement are continuing and shall survive the termination of
Employee’s employment under any circumstances whatsoever.
     15. Amendment of Agreement. The terms and provisions of this Agreement may
be altered or amended in any of their provisions only by the signed written
agreement of the parties hereto.
     16. Successors. The Agreement shall inure to the benefit of Employer and
its successors and assigns, including but not limited to the provisions of
Sections 6, 7, 8 and 9, but may not be assigned or delegated by Employee as it
requires Employee’s personal services.
     17. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all other previous or contemporaneous communications, term sheets,
representations, understandings, agreements, negotiations and discussions,
either oral or written, between the parties. The parties acknowledge and agree
that there are no prior or contemporaneous written or oral agreements,
understandings, or representations, directly or indirectly related to this
Agreement that are not set forth herein.
     18. Counterpart/Facsimile Signatures. This Agreement may be executed in two
or more counterparts and by facsimile signature, each of which shall be deemed
an original, and all of which together shall constitute one and the same
Agreement.
     19. Notices. All notices sent or required to be sent hereunder shall be
sent by facsimile, or by overnight courier or by registered or certified mail,
postage prepaid, addressed as follows:

 



--------------------------------------------------------------------------------



 



         
 
  To Employer:   Chairman of the Board
 
      Care Clinic, Inc.
 
      405 5th Avenue South, Suite 6
 
      Naples, FL 34102
 
      (239) 434-8884
 
      Fax: (239) 434-5858
 
       
 
  To Employee:   At the address designated below

or to such address of which notice as aforesaid has previously been given, and
shall be deemed to have been given when so mailed.

          Employee Specific Information

Employee
  Harry Travis
Effective Date of Agreement
  November 13, 2006
Position
  Senior Vice President, Clinic Operations
Annual Base Salary
  $200,000
Employee Mailing Address
  2244 Dogwood Oaks Drive, Germantown, TN 38139

     The parties have executed this Agreement effective as of the Effective
Date.

                  /s/ Harry J. Travis       Employee Signature           

          ACCEPTED BY EMPLOYER:

Care Clinic, Inc., a Delaware corporation
      By:   /s/ John E. Elliott. II         John E. Elliott, II        Its:
Chairman of the Board        ARCADIA RESOURCES, INC.,
a Nevada corporation, which joins in the
execution of this Agreement solely for
purposes of Section 3(I) of this Agreement
      By:   /s/ John E. Elliott, II         Its: Chairman, CEO             

 



--------------------------------------------------------------------------------



 



         

Addendum
Care Clinic, Inc. Management by Objectives (“MBO”) Goals
TO BE AGREED UPON BY EMPLOYER AND EMPLOYEE
Other
          All goals and objectives specified herein are subject to approval by
Employer’s Board of Directors. The assessment of achievement or non-achievement
of each annual MBO Goal shall be determined by Employer within 45 days of the
end of each fiscal quarter or within such additional time as Employer may
reasonably require. All terms and conditions of this Addendum are subject to all
terms and conditions of Employee’s Employment Agreement and as the same may be
amended from time to time in writing mutually agreed to by Employer and
Employee.
Accepted and Agreed:

         
/s/ Harry J. Travis
  /s/ John E. Elliott, II    
 
Employee
 
 
For Care Clinic, Inc.    